internal_revenue_service number release date index number --------------- --------------------------- ------------------------------------------------- ------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------- id no ------------- telephone number --------------------- refer reply to cc psi b01 plr-127751-06 date date --------------- -------- ----------------------- ------------------------ ------- ------- ------- ------- ------- ---------------------- legend legend x ein ---------------- state d1 d2 a year year year year d3 dear ---------------- plr-127751-06 this responds to the letter dated date and related correspondence submitted on behalf of x requesting relief under ' f of the internal_revenue_code acode for an inadvertent termination of s election facts the information submitted states that x was incorporated under the laws of state on d1 x elected to be treated as an s_corporation for federal tax purposes effective d2 at the time of the election x has dollar_figurea in accumulated_earnings_and_profits ce p for each of the consecutive years of year year and year x had passive_investment_income in excess of percent of its yearly gross_receipts after the death of the sole shareholder of x in year the tax professionals of x became aware that x’s s election had been terminated x represented that all relevant returns have been filed and taxes paid including the tax under sec_1375 consistent with the treatment of x as an s_corporation law and analysis sec_1361 defines an s_corporation as a small_business_corporation for sec_1362 provides that an election under sec_1362 shall be except as otherwise provided in sec_1362 sec_1362 provides that which an election under sec_1362 is in effect for the taxable_year terminated whenever the corporation has accumulated_earnings_and_profits at the close of each of three consecutive taxable years and has gross_receipts for each of the taxable years more than percent of which are passive_investment_income the termination is effective on and after the first date of the first taxable_year beginning after the third consecutive taxable_year referred to in sec_1362 sec_1362 the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consent or b was terminated under sec_1362 or the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the termination steps were taken - a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to this subsection agrees to make such adjustments consistent with the treatment of the corporation as sec_1362 provides that if an election under sec_1362 by any plr-127751-06 an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such termination such corporation shall be treated as an s_corporation during the period specified by the secretary sec_1368 provides rules for determining the source of distributions made by an s_corporation having accumulated_earnings_and_profits with respect to its stock sec_1368 and sec_1_1368-1 provide that an s_corporation may with the consent of all its affected_shareholders elect to distribute earnings_and_profits first part of its accumulated_earnings_and_profits through a deemed_dividend if an s_corporation makes the election provided in sec_1_1368-1 the s_corporation will be considered to have made the election under sec_1368 and sec_1_1368-1 to distribute earnings_and_profits first sec_1_1368-1 provides that an s_corporation may elect to distribute all or sec_1375 imposes a tax on the income of an s_corporation that has accumulated_earnings_and_profits at the close of a taxable_year and that has gross_receipts more than percent of which are passive_investment_income within the meaning of sec_1362 conclusion based solely upon the representations made and the information submitted we conclude that x’s s election terminated on d3 we further conclude that the termination of x’s s election was an inadvertent termination within the meaning of sec_1362 pursuant to the provisions of sec_1362 x will be treated as continuing to be an s_corporation on and after d3 unless x’s s election is otherwise terminated under sec_1362 and provided that the following conditions are met within days from the date of this letter x shall file an amended income_tax except as specifically ruled upon above no opinion is expressed as to the return for year electing pursuant to sec_1_1368-1 to make a deemed_dividend of dollar_figurea also within days from the date of this letter the year income_tax return of the sole shareholder of x must be amended to reflect the changes made to the year income_tax return of x if these conditions are not met then this ruling is null and void federal_income_tax consequences of the facts described above under any other provision of the code the code provides that it may not be used or cited as precedent this ruling is directed only to the taxpayer who requested it sec_6110 of plr-127751-06 in accordance with the power_of_attorney on file with this office copies of this letter_ruling will be sent to your authorized representatives sincerely enclosures david r haglund senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries copy of this letter copy for ' purpose-s
